Citation Nr: 0926489	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  04-37 886A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling effective 
November 7, 1996.

2.  Entitlement to individual unemployability (TDIU).

3.  Entitlement to recognition of the Veteran's daughter, 
F.W., as a "helpless child," on the basis of permanent 
incapacity for self-support prior to attaining the age of 18 
years.


REPRESENTATION

Veteran represented by:	Michael J. Mooney, Esq.




WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to 
September 1969.  Service in Vietnam is evidenced of record.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

Procedural history

The Veteran's initial claim for entitlement to service 
connection for PTSD was received in September 1992 and denied 
in a September 1993 rating decision.  The Veteran disagreed 
and perfected an appeal.  In a November 1996 decision, the 
Board remanded the claim for further evidentiary development.  
The Board denied the Veteran's claim in an October 1998 
decision which was vacated by an October 1999 order of the 
Court of Appeals for Veterans Claims (Court).  

The Board granted service connection for PTSD in a decision 
dated June 2003.  The RO evaluated the disability as 30 
percent disabling from September 10, 1992 to February 18, 
1993; 100 percent disabling due to hospitalization from 
February 19, 1993, to March 31, 1993; and, 50 percent 
disabling from November 7, 1996.  The Veteran disagreed with 
the initial disability ratings and perfected an appeal.

The Veteran submitted a claim for entitlement to TDIU in 
March 2004.  In a January 2008 rating decision, the RO denied 
the claim.  The Veteran disagreed and perfected an appeal.

The Veteran submitted a claim for benefits for a helpless 
child which was denied in a November 2005 rating decision.  
The Veteran disagreed and perfected an appeal.

The Veteran, his spouse and his representative presented 
evidence and testimony at a hearing at the RO before a local 
hearing officer in June 1994.  A transcript of that hearing 
has been associated with the Veteran's VA claims folder.

The issue of recognition of the Veteran's daughter, F.W., as 
a "helpless child," on the basis of permanent incapacity for 
self-support prior to attaining the age of 18 years is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by full ranged affect, 
speech somewhat unintelligible, nightmares, flashbacks, 
visual hallucinations, homicidal ideation and poor retention 
memory.

2.  The Veteran's PTSD warrants a current disability rating 
of 70 percent disabling.

3.  The medical and other evidence of record demonstrates 
that the Veteran's service-connected disabilities, alone, 
render him unable to secure or follow a substantially gainful 
occupation.




CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating of 50 
percent for the Veteran's service-connected PTSD for the 
period September 10, 1992, to February 18, 1993, have been 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2008); Fenderson v. West, 12 Vet. App. 
119, 126 (1999).

2.  The criteria for an increased disability rating of 50 
percent for the Veteran's service-connected PTSD for the 
period April 1, 1993, to November 6, 1996, have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2008); Fenderson v. West, 12 Vet. App. 
119, 126 (1999).

3.  The criteria for an increased disability rating of 70 
percent for the Veteran's service-connected PTSD effective 
November 7, 1996, have been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2008).

4.  The criteria for a TDIU have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 
4.3, 4.16, 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to a higher 
disability rating for service-connected PTSD.  He also 
contends that he is entitled to TDIU because he is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities.  Finally, the 
Veteran seeks benefits for his daughter F.W. who he contends 
is a helpless child under the criteria of 38 C.F.R. § 3.356 
(2008).

The Board will first address preliminary matters and then 
render a decision on the issues on appeal.



Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

With regard to the issue of an increased initial disability 
rating for PTSD, the United States Court of Appeals for the 
Federal Circuit and the United States Court of Appeals for 
Veterans Claims (Court) have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Goodwin v. Peake, 22 Vet.App. 128 (2008).  See also 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, 
since VA's notice criteria was satisfied because the RO 
granted the Veteran's claim for service connection, the Board 
also finds that VA does not run afoul of the Court's recent 
holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Finally, the Board observes that the Veteran has not 
contended, nor does the record indicate, that his claim has 
been prejudiced by a lack of notice.  See Goodwin supra at 
137 [Where a claim has been substantiated after the enactment 
of the VCAA, the appellant bears the burden of demonstrating 
any prejudice from defective VCAA notice with respect to the 
downstream elements].

The Veteran was informed of what evidence was needed to 
substantiate a claim for entitlement to TDIU in letters dated 
June 2004 and June 2007.  Specifically, the Veteran was 
informed that the evidence needed to show that he was unable 
to secure and follow a substantially gainful occupation 
because of his service-connected disabilities.  In addition, 
the letters notified the Veteran that reasonable efforts 
would be made to help him obtain evidence necessary to 
support his claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records. 

Further, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability. The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.  

In this case, the Veteran was not informed of how VA 
determined an effective date and a disability rating in the 
June 2007 notice letter and in a letter dated March 2006.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all pertinent VA and private medical 
records identified by the Veteran are in the claims file and 
were reviewed by both the RO and the Board in connection with 
his claims.  The Board notes that the Veteran provided 
medical examinations regarding his PTSD claim in April 2005 
and July 2007.  

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the Veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  As noted in the Introduction, the Veteran and his 
representative have presented evidence and testimony at a 
hearing at the RO before a local hearing officer.  
Subsequently, the Veteran has declined to present evidence 
and testimony before a Veterans Law Judge.  

The Board will therefore proceed to a decision on the merits.  

Entitlement to an increased disability rating for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling effective November 7, 1996.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

Assignment of diagnostic code

The veteran's service-connected PTSD is rated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 [PTSD].  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed disability in the Veteran's case (PTSD).  
The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate, and 
the veteran has not requested that another diagnostic code be 
used.  In any event, all psychiatric disabilities, except 
eating disorders, are rating using identical schedular 
criteria.  Accordingly, the Board concludes that the Veteran 
is appropriately rated under Diagnostic Code 9411.

Specific schedular criteria

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008), a 30 
percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging from 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  See 
38 C.F.R. § 4.130.

Analysis

The Veteran served in Vietnam and witnessed several events 
which have caused his PTSD.  He was granted service 
connection in 2003.  As noted above, the Veteran is currently 
evaluated as 50 percent disabling and he contends that he is 
entitled to a higher disability rating.

The most recent medical evidence regarding the Veteran's PTSD 
condition is contained in a March 2008 VA mental health note.  
The note indicates that the Veteran's brother and brother-in-
law had recently died, and that he was getting support from 
his wife and "extended family."  The Veteran is reported to 
have informed the VA nurse that he had a "solid" marriage, 
that he was sleeping well, and that the "support system" 
was working with family and friends.  The Veteran was 
reported to be "coping sufficiently," had no distressing 
concerns and denied suicidal or homicidal ideation.  The 
nurse noted that the Veteran "copes with life events using 
denial, emotional numbness and distance from significant 
relationships."

The Veteran was examined by a VA examiner in July 2007.  He 
was described as being pleasant and cooperative, and 
presenting a full-ranged affect.  His speech was described as 
"a little bit unintelligible."  He reported sleep problems 
because of nightmares, and described both visual 
hallucinations and homicidal ideation.  He was noted to have 
"poor retention memory."  The Veteran reported that he has 
anger issues which are particularly manifested in family 
relations, and he reported "dissociative episodes."  The 
Veteran stated that he was easily excited, sensitive to loud 
noises, was withdrawn from social situations and spent most 
of his time watching television.  The examiner concluded that 
the Veteran's PTSD was "impacting his functioning, mostly 
along the lines of causing him to be withdrawn, both with his 
family and with those with whom he has been employed in the 
past, currently, he is unemployed."  The examiner assigned a 
GAF score of 55.

The record also includes the February 2005 report of Dr. 
K.M., Ph.D., who interviewed the Veteran, reviewed the 
Veteran's VA claims folder up to that time, and who 
administered several psychological tests.  Among the findings 
made by Dr. K.M., are that on the basis of test data, "it 
may be assumed that the [Veteran] is experiencing a severe 
mental disorder."  The Veteran described symptoms to Dr. 
K.M. that were stated in earlier and subsequent examinations, 
including difficulty falling asleep, outbursts of anger, 
hypervigilence, exaggerated startle response and withdrawal 
from social situations and relationships.  Dr. K.M. 
determined that the Veteran met the criteria for a 70 percent 
disability rating.


Finally, the record includes an April 2005 VA examiner's 
report.  The examiner reviewed Dr. K.M.'s report.  The April 
2005 examiner noted that the Veteran reported that he still 
had nightmares 1-2 times per week, and flashbacks 2-3 times 
per week.  The Veteran stated that he avoided loud noises and 
crowds, and did not watch television reports of war news or 
violent programming.  The Veteran stated that he preferred to 
be alone and that he was easily irritable.  He frequent felt 
that others were talking about him.  He had no contact with 
his children because they feared him.  He stated that he did 
not get along with his siblings, but got along with his wife.  
The Veteran indicated that he and his wife had been separated 
from his wife off-and-on for a period of about 10 years.  He 
also stated that he had one friend who visited the Veteran.

The examiner reported the Veteran had "fairly good eye 
contact," and that although the Veteran's thought process 
was goal directed, he showed "minor derailing."  The Veteran 
stated that he had visions 1-2 times per week of men who had 
been killed in Vietnam.  The Veteran denied panic attacks, 
suicidal ideation and homicidal ideation.  The Veteran was 
noted to be oriented to time, place and person.

The Board notes that it is the Board which is charged with 
the duty to assess the credibility and weight given to 
evidence, not an examiner. See Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998).  Indeed, in Jefferson v. Principi, 271 F.3d 1072, 
1076 (Fed. Cir. 2001), the United States Court of Appeals for 
the Federal Circuit, citing Madden, recognized that the Board 
had inherent fact-finding ability.  In addition, the Court 
has declared that in adjudicating a claim the Board has the 
responsibility to weigh and assess the evidence. See Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).

As stated above, a 50 percent rating is assigned for 
occupational and social impairment with reduced reliability 
and productivity due to symptoms that include impaired 
judgment, disturbances of motivation and mood, and difficulty 
in establishing effective work and social relationships. The 
Veteran has been unemployed for many years, but the testimony 
and medical evidence suggests that the Veteran's PTSD 
symptoms have created a disturbance of motivation and mood, 
and have made the Veteran virtually incapable of dealing with 
employers and fellow employees.

The Veteran has testified that he avoids stressful situations 
and avoids media accounts of war. The Veteran's withdrawal 
from social contact is also indicative of the difficulty he 
faces in social relationships. He and his wife rarely go 
outside the home, and when they do, it is generally for the 
limited purpose of shopping for short period. He acknowledges 
having a single acquaintance he considers a friend. There is 
evidence of frequent nightmares, intrusive thoughts, auditory 
hallucinations and visual hallucinations.  There is evidence 
from the July 2007 examination that the Veteran has admitted 
to homicidal ideation.

The veteran's GAF score was assigned by the examiner as 50 by 
the April 2005 examiner.  The Board observes that the GAF is 
not solely based on PTSD symptoms, but, as noted in the April 
2005 examiner's report and by Dr. K.M., the PTSD 
symptomatology is intertwined with the symptomatology of 
depression and can not be separated.  GAF scores of 41 to 50 
reflect serious symptoms and serious impairment in social, 
occupational or school functioning.  The GADF score is 
therefore generally congruent with the assignment of a 50 
percent rating.

The Board finds that the Veteran certainly meets the criteria 
of a 50 percent disability rating.  However, the Board has 
identified symptoms that go beyond the criteria set out for 
50 percent disability.  As noted above, a 70 percent rating 
is assigned for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

The evidence in this case shows the Veteran has not had 
suicidal ideation, but he has had homicidal ideation.  The 
evidence does not state that the Veteran exhibits obsessional 
rituals which interfere with routine activities, but the 
evidence shows the Veteran is hypervigilent and that he 
frequently checks locks on doors and windows.  The Veteran's 
speech has not been described as being illogical, obscure or 
irrelevant, but it has been described as anxious and 
pressured, and most recently described as "a little bit 
unintelligible."  The Veteran has continually denied panic 
attacks, but he has also continually described his 
hyperexcitability that prevents him from functioning in a 
public setting, particularly a place with crowds or where 
loud noise is likely to occur.  The "nervousness" the 
Veteran describes keeps him in his house and does not venture 
out without his wife.  The evidence shows the Veteran has 
frequent periods of unprovoked violent outbursts and by his 
own admission he is "easily irritable."  The evidence 
clearly establishes that he has difficulty in adapting to 
stressful situations.  Indeed, Dr. K.M. described that the 
Veteran's PTSD symptoms made it difficult to adapt "to 
changes in the work setting, staying at a job for an extended 
period of time and adapting to stressful and difficult 
circumstances when they involved interpersonal 
relationships."  Finally, the record shows that the Veteran 
has had difficulty with his family relationships for many 
years.  The evidence shows that the Veteran has long been 
isolated from his children and his own siblings.  The Board 
notes in this regard that the March 2008 mental health note 
characterizes the Veteran as having reasonable, if not 
perfect, family relationships.  However, the note is in stark 
contrast to the rest of the evidence of record.

The Board is aware that the veteran does not have all of the 
symptomatology consistent with the assignment of a 70 percent 
rating, for example spatial disorientation or neglect of 
personal appearance and hygiene.  However, having all of the 
symptoms found in the schedular criteria is not required for 
a 70 percent rating to be assigned.  After a review of the 
record in its entirety, the Board finds that the impact of 
the Veteran's PTSD on his social and industrial functioning 
is sufficient to approximate the degree of impairment 
contemplated by a 70 percent rating. See 38 C.F.R. § 4.7 
(2008).

In sum, the Board finds that the evidence demonstrates that 
the Veteran's PTSD symptoms fall within the level of severity 
described by the criteria for a 70 percent disability rating.

The Board has also considered whether an even higher rating 
is warranted. See AB v. Brown, 6 Vet. App. 35, 38 (1993) 
[when a veteran is not granted the maximum benefit allowable 
under the Rating Schedule, the pending appeal as to that 
issue is not abrogated]. For reasons expressed immediately 
below, the Board has concluded that the evidence does not 
support a conclusion that the veteran has the most severe 
PTSD symptoms which would warrant the assignment of a 100 
percent disability rating.

There is no evidence of grossly inappropriate behavior. There 
is evidence that his episodes of anxiety make the veteran 
prone to moments of unprovoked frustration and anger, but 
there is no evidence that he has been involved in physical 
altercations as result of being unable to manage his anger.

The evidence is not indicative of an intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene). The record shows that the 
Veteran was appropriately dressed and groomed, although the 
Board notes that the Veteran's wife has testified in the past 
that the Veteran has problems when he attempts to cook.  

There is no evidence whatsoever of the extreme level of 
pathology which would call for the assignment of a 100 
percent rating for PTSD, and the Veteran does not appear to 
contend that such pathology exists.

In short, based on the evidence of record, the Board finds 
that the symptomatology reported by the Veteran and reflected 
in the record is not consistent with the assignment of a 100 
percent rating, but is more reflective of occupational and 
social impairment consistent with a 70 percent rating.



Fenderson considerations

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

As noted in the introduction, the Veteran's service-connected 
PTSD has an effective date of September 10, 1992, the date 
the Veteran's claim was received by VA.  The RO assigned a 
disability rating of 30 percent from the effective date of 
service connection to February 18, 1993.  Between February 
19, and March 31, 1993, the RO assigned a 100 percent 
disability rating because the Veteran was hospitalized for 
his PTSD.  Between April 1, 1993, and November 6, 1996, the 
Veteran was assigned a 50 percent disability rating.  The 
Board will address each period in order and determine whether 
a different disability rating is warranted.

The record a December 1992 VA treatment note indicating that 
the Veteran stated he has been unemployed for approximately 1 
1/2 years because he didn't get along with people.  A January 
1993 disability assessment report by Dr. G.L., Ph.D., 
indicates that the Veteran lived by himself, although his 
wife managed his money for him.  The Veteran reported that he 
did not sleep well, feels tired and "does not feel like 
doing much around his home."  The Veteran stated that he had 
no hobbies and essentially watched television or listened to 
the radio and daydreamed.  The Veteran reported he did not 
get along with family and preferred to be by himself 
"because of his irritability and low frustration 
tolerance."  The Veteran claimed to frequently forget his 
children's names.

Dr. G.L. characterized the Veteran's responses as "relevant, 
coherent, but typically brief."  The Veteran's mood was 
described as tense and hurried, and the Veteran described the 
symptoms of anxiety.  The Veteran reported "flashbacks, 
startle reactions and said that he sometimes hears voices 
'like calling my name.'"  Dr. G.L. reported the Veteran's 
abstraction ability as poor, and his insight as "somewhat 
impaired."  Dr. G.L. concluded that the Veteran's ability to 
maintain concentration and attention during the interview and 
MMPI testing "did not appear to be significantly impaired."  
However, Dr. G.L. continued that the Veteran's concentration 
may be significantly different after a long work day.  Dr. 
G.L. found that the Veteran's ability to understand, remember 
and carry out mental status examination instructions was 
"not impaired."  Moreover, Dr. G.L. opined that the Veteran 
was "at least mildly impaired" to deal with day-to-day work 
stresses.  Dr. G.L. assigned a GAF score of 65.

A June 1993 VA examiner noted the Veteran's reports of 
nightmares and flashbacks, and noted the Veteran's propensity 
to violent outbursts.  The examiner opined that the Veteran's 
judgment of practical situations was "impulsive."  The 
examiner reported that the Veteran was "moderately to 
severely impaired at present time."  

As noted above, a 30 percent rating is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events)..  Here, the 
evidence shows the Veteran suffered from anxiety, chronic 
sleep impairment and had memory loss.  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  Here 
the evidence shows the Veteran was able to follow Dr. G.L.'s 
instructions, but Dr. G.L. also considered the Veteran's 
judgment to be "somewhat impaired."  The Veteran reported 
auditory hallucinations and frequent flashbacks and 
nightmares, and a lack of motivation.  The evidence shows the 
Veteran had difficulty in establishing effective work and 
social relationships.  In sum, the Board finds that the 
symptoms more accurately fit the criteria for a 50 percent 
disability rating for the period from September 10, 1992, to 
February 18, 1993, and from April 1, 1993, to November 6, 
1996.

The evidence includes a May 1997 VA examination.  The Veteran 
reported flashbacks, sensitivity to loud noises, intrusive 
thoughts, avoidance of stimuli that would trigger flashbacks 
or anxiety, an inability to get along with his daughters, 
extreme irritability, and frequent nightmares.  The Veteran 
also reported that he heard voices, had no friends and was 
described to be "quite conscious" of security around his 
house.  The examiner noted there was no evidence of psychotic 
thoughts or mood disorders, but that the Veteran had 
"psychotic perceptual disorder" auditory hallucinations.  
The Veteran's memory was described as "not good."  The 
examiner assigned a GAF of 25, and concluded that the Veteran 
had a "major impairment of judgment."  The examiner also 
concluded that the Veteran was "permanently, totally 
disabled and this is largely due to his experience in the 
war."

The Board finds that the evidence supports a finding that the 
Veteran's symptomatology more accurately meets the criteria 
of 70 percent based on the May 1997 examination.  For that 
reason, the Board finds that the Veteran is entitled to a 70 
percent disability rating from November 7, 1996.

In sum, the Board finds that pursuant to Fenderson, the 
evidence supports findings that the Veteran's PTSD 
symptomatology should be rated as a 50 percent disability 
rating for the period from September 10, 1992, to February 
18, 1993, and from April 1, 1993, to November 6, 1996.  A 70 
percent disability rating is warranted from November 7, 1996.

Extraschedular consideration

An extraschedular disability rating is warranted upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards. See 38 C.F.R. 
§ 3.321(b)(1) (2008).  An exceptional case includes factors 
such as marked interference with employment or frequent 
periods of hospitalization that render impracticable the 
application of the regular schedular standards. See Fanning 
v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

In this case, with respect to the initial inquiry posed by 
Thun, the Board has been unable to identify an exceptional or 
unusual disability picture with respect to the Veteran's 
service-connected PTSD disability.  The medical evidence 
fails to demonstrate that the symptomatology of the Veteran's 
disability is of such an extent that application of the 
ratings schedule would not be appropriate.  In fact, as 
discussed in detail above, the symptomatology of the 
Veteran's disability is specifically contemplated under the 
ratings criteria.  Accordingly, the Board finds that the 
Veteran's disability picture has been contemplated by the 
ratings schedule.

Since the available schedular evaluations adequately 
contemplate the veteran's levels of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  



Entitlement to individual unemployability (TDIU).

Relevant law and regulations

TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled. 38 C.F.R. § 4.16 (2008). A finding 
of total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation." 38 C.F.R. §§ 3.340(a)(1), 4.15 (2008).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides." Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991). "Marginal employment 
shall not be considered substantially gainful employment." 38 
C.F.R. § 4.16(a) (2008). The Court noted the following 
standard announced by the United States Eighth Circuit Court 
of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th 
Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity. The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits. The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

Moore, 1 Vet. App. at 359.

As noted above, a claim for a total disability rating based 
upon individual unemployability "presupposes that the rating 
for the [service-connected] condition is less than 100%, and 
only asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider." Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits. Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment. In a pertinent precedent decision, the VA General 
Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation. VAOPGCPREC 75-91 (Dec. 27, 
1991). In determining whether unemployability exists, 
consideration may be given to the veteran's level of 
education, special training and previous work experience, but 
not to his age or to any impairment caused by non service- 
connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 
(2008).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more. If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more. 38 C.F.R. § 4.16(a) (2008).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321 (2008).

Analysis

The Veteran seeks entitlement to TDIU benefits.  Essentially 
he contends that his service-connected PTSD disability 
renders him unable to be gainfully employed.

The central inquiry in a TDIU claim is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability." Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  As noted above, consideration may 
be given to a veteran's education, special training, and 
previous work experience, but not to his age or to the 
impairment caused by nonservice-connected disabilities. See 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high disability rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment.  The ultimate 
question, however, is whether a veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  See Van 
Hoose, supra at 363.

The record shows that the RO received the Veteran's claim for 
TDIU benefits on March 26, 2004.  As discussed above, the 
Veteran's PTSD disability was rated as a 70 percent 
disability at the time the TDIU claim was received.  Thus, 
the Veteran's claim meets the minimum schedular criteria for 
TDIU under 38 C.F.R. § 4.16(a).

The question that remains to be answered is whether the 
Veteran's service-connected PTSD disability renders him 
unemployable.  

As discussed above, the May 1997 VA examiner opined that the 
Veteran was "permanently and totally" disabled.  The August 
2003 examiner did not express an opinion regarding the 
Veteran's employability, but he did recommend a payee to 
handle the Veteran's funds.  Dr. K.M.'s February 2005 
assessment was based on three meetings with the Veteran in 
September 2004.  He opined that the Veteran's PTSD "renders 
him unemployable."  The April 2005 VA examiner stated:

[The Veteran] may be experiencing some degree of 
alcohol/cocaine-induced psychosis or a substance 
induced mood disorder from alcohol or cocaine.  As 
mentioned in his [VA claims folder], he also has a 
prior history of heroin usage.  This veteran is not 
felt to be a reliable historian.  As mentioned in 
Dr. [K.M.]'s report, this veteran does have 
multiple symptoms that seem to intertwine, 
exacerbating this is his Axis II pathology and 
substance abuse issues.  I do agree with Dr. [K.M.] 
in that his prognosis for overall long-term gainful 
employment on a full-time basis is doubtful for him 
because of his multiple above-mentioned 
psychiatric/chemical dependency issues.  I am 
currently unable to fully determine to what degree 
PTSD is restricting him from gainful employment 
alone.

The April 2005 examiner also noted that "it is at least as 
likely as not that his degree of psychiatric dysfunction is 
caused by, or is a result, of PTSD."

Finally, the record includes the November 2007 opinion of a 
Vocational expert, W.C.  W.C. reviewed the July 2007 VA 
examiner's report and a history of the Veteran's employment.  
W.C. provided an opinion that the Veteran "is permanently 
and totally occupationally disabled," and that because of 
the service-connected PTSD disability, the Veteran "is 
unable to perform the duties of any gainful occupation for 
which he is reasonably fitted by his education, training, or 
experience."  W.C. further opined that the Veteran has been 
so incapacitated since 1991.

The Board finds that the evidence of record clearly shows the 
Veteran's inability to relate to people generally.  Indeed, 
the record shows that his inability to relate to people has 
long affected his relationships within his family.  Indeed, 
it appears that the Veteran is isolated and distant from 
almost everyone around him, including his children.  His 
symptoms include marked hypervigilence in otherwise normal 
social situations.  He has chronic sleep problems and 
experiences near constant anxiety.  The Board finds that all 
of these symptoms combined have an impact on his ability to 
obtain and maintain substantially gainful employment.

As was discussed in the law and regulations section above, 
the appropriate TDIU standard is not whether the Veteran is 
able to obtain any employment, or to maintain marginal 
employment.  See Moore, 1 Vet. App. at 358.  Rather, the 
standard is a subjective one and is whether the Veteran can 
obtain and maintain substantially gainful employment.  In 
that regard, the Board finds that the evidence is at least in 
equipoise as to whether the criteria of TDIU are met.  Thus, 
applying the benefit of the doubt rule, the Board finds that 
the Veteran's PTSD symptoms are sufficient in and of 
themselves to prevent the Veteran from maintaining 
substantially gainful employment.

In summary, the Board finds that the evidence is in equipoise 
as to whether the Veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.  Applying the benefit of the doubt 
rule, the appeal is allowed.


ORDER

Entitlement to an increased disability evaluation of 50 
percent is granted for PTSD for the periods from September 
10, 1992, to February 18, 1993, and from April 1, 1993, to 
November 6, 1996, subject to governing regulations concerning 
the payment of monetary benefits.

Entitlement to an increased disability evaluation of 70 
percent is granted for PTSD effective November 7, 1996, 
subject to governing regulations concerning the payment of 
monetary benefits.

Entitlement to TDIU is granted, subject to controlling 
regulations governing the payment of monetary benefits.


REMAND

Entitlement to recognition of the Veteran's daughter, F.W., 
as a "helpless child," on the basis of permanent incapacity 
for self-support prior to attaining the age of 18 years.

At the outset, the Board notes that the term "child" for the 
purposes of Title 38 of the United States Code is 
specifically defined.  For purposes of determining 
eligibility as a claimant under Title 38, a child must be 
unmarried and must be either under the age of 18, have become 
permanently incapable of self-support before the age of 18, 
or be between the ages of 18 and 23 and pursuing a course of 
instruction at an approved educational institution. 38 
U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1), 3.356.

To establish entitlement to the benefit sought on the basis 
of being a helpless child, various factors under 38 C.F.R. § 
3.356 are for consideration.  These factors are:

(1) The fact that a claimant is earning her own 
support is prima facie evidence that she is not 
incapable of self- support. Incapacity for self-
support will not be considered to exist when the 
child by her own efforts is provided with 
sufficient income for her reasonable support.

(2) A child shown by proper evidence to have been 
permanently incapable of self-support prior to the 
date of attaining the age of 18 years may be so 
held at a later date, even though there may have 
been a short intervening period or periods when her 
condition was such that she was employed, provided 
the cause of incapacity is the same as that upon 
which the original determination was made, and 
there were no intervening diseases or injuries that 
could be considered as major factors. Employment 
which was only causal, intermittent, tryout, 
unsuccessful, or terminated after a short period by 
reason of disability, should not be considered as 
rebutting the permanent incapacity of self- support 
otherwise established.

(3) It should be born in mind that employment of a 
child prior or subsequent to the delimiting age may 
or may not be a normal situation, depending upon 
the educational progress of the child, the economic 
situation of the family, indulgent attitude of 
parents, and the like. In those cases where the 
extent and nature of disability raises some doubt 
as to whether they would render the average person 
incapable of self-support, factors other than 
employment are for consideration. In such cases 
there should be considered whether the daily 
activities of the child in the home and community 
are equivalent to the activities of employment of 
any nature, within the physical or mental capacity 
of the child, which would provide sufficient income 
for reasonable support. Lack of employment of the 
child either prior to the delimiting age or 
thereafter should not be considered a major factor 
in the determination to be made, unless it is shown 
that it was due to physical or mental defect and 
not to mere disinclination to work or indulgence of 
relatives or friends.

(4) The capacity of a child for self-support is not 
determinable upon employment afforded solely upon 
sympathetic or charitable considerations and which 
involve no actual or substantial rendition of 
services. 38 C.F.R. § 3.356.

The Court has held that in cases such as this, the "focus of 
analysis must be on the claimant's condition at the time of 
his or her 18th birthday."  Dobson v. Brown, 
4 Vet. App. 443, 445 (1993).  For purposes of initially 
establishing helpless child status, the claimant's condition 
subsequent to his or her 18th birthday is not for 
consideration.  However, if a finding is made that a claimant 
was permanently incapable of self- support as of her 18th 
birthday, then evidence of the claimant's subsequent 
condition becomes relevant for the second step of the 
analysis, that is, whether there is improvement sufficient to 
render the claimant capable of self-support. If the claimant 
is shown to be capable of self-support at 18, VA is required 
to proceed no further. Id.



Duty to notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002) and the regulations implementing it apply in the 
instant case.  The record does not include any notice to the 
claimant regarding the claim for entitlement to recognition 
of the Veteran's daughter, F.W., as a "helpless child," on 
the basis of permanent incapacity for self-support prior to 
attaining the age of 18 years.  Such notice must be provided.

SSA records

The Board observes that the record indicates that Social 
Security Administration (SSA) records exist which could have 
an impact on the outcome of this appeal.  In this regard, the 
Board notes that VA regulations provide that VA will make as 
many requests as are necessary to obtain relevant records 
from a Federal department or agency, such as the SSA.  VA 
will end such efforts to obtain records from a Federal 
department or agency, such as SSA, only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain the records would be futile.  See 38 C.F.R. 
§ 3.159(c)(2).  Moreover, if the RO is unable to obtain the 
SSA records, or after continued efforts to obtain the SSA 
records it is concluded that it is reasonably certain that 
they do not exist or further efforts to obtain them would be 
futile, the appellant should be notified accordingly. See 38 
C.F.R. § 3.159(e).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
appellant explaining, in terms of 38 
U.S.C.A. §§ 5103 and 5103A (West 2002), 
the need for additional evidence regarding 
his claim.

The letter must inform the appellant about 
the information and evidence that is 
necessary to substantiate the claim, 
notify him of the type of evidence that VA 
will seek to provide, inform him of the 
type of evidence that he is expected to 
provide, and request that he provide any 
and all relevant evidence currently in her 
possession. Furthermore, this notification 
must provide the appellant with 
information pertaining to the potential 
effective date of any award of benefits in 
his claim.

2.  The RO must make another attempt to 
obtain all records of treatment of the 
appellant corresponding to F.W.'s SSA file 
using the standard procedures.  All 
records or responses received should be 
associated with the claims file.  If these 
records are not found, that should be so 
certified and the appellant notified in 
accordance with applicable laws concerning 
Federal records.

3.  Then, the RO should readjudicate the 
appellant's claim. If the determination 
remains unfavorable to the appellant, he 
and his representative must be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


